In an action to recover damages for personal injuries, etc., plaintiffs appeal from an interlocutory judgment of the Supreme Court, Westchester County (Walsh, J.), entered January 25, 1984, which, upon a jury verdict, apportioned liability 60% against the plaintiff George Lianopolous and 40% against the defendant.
Interlocutory judgment affirmed, with costs.
Res ipsa loquitur may be charged to the jury if the facts, as established by the plaintiffs’ evidence, would permit an inference of negligence on that theory (Cornacchia v Mount Vernon Hosp., 93 AD2d 851). At trial, plaintiffs introduced evidence of specific acts of negligence, as well as circumstances from which negligence could be inferred. Defendant produced evidence tending to show that plaintiff George Lianopolous’ own culpable conduct caused his accident. Under these circumstances, it was not error for the court to charge the jury on the issue of Mr. Lianopolous’ culpable conduct, in addition to the res ipsa loquitur theory. The jury verdict was amply supported by the evidence. Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.